In an action to recover the reasonable value of the use and occupation of real property, defendant appeals from an order of the County Court, Nassau County, denying a motion to open its default in pleading, and from a judgment entered upon said default after inquest. Order unanimously affirmed, without costs. No opinion. Appeal from judgment dismissed, without costs. No appeal lies from a judgment rendered upon a default. (Civ. Prac. Act, § 557.) Present — Nolan, P. J., MacCrate, Beldock, Murphy and Ughetta, JJ.